Citation Nr: 1027612	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from February 1963 to August 1963 
and served with the Army National Guard from August 1963 to 
December 1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disability in 
a June 1999 rating decision and the Veteran did not timely 
perfect an appeal to the Board.

2.  Evidence added to the record since the June 1999 rating 
decision is not new and material and does not raise a reasonable 
possibility of substantiating a claim for service connection for 
a low back disability.


CONCLUSION OF LAW

New and material evidence having not been submitted since the 
June 1999 rating decision, the criteria to reopen the claim for 
service connection for a low back disability have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for a low back disability in a 
June 1999  rating decision.  The Veteran was advised of his right 
to appeal.  The next communication regarding the low back 
disability was received in May 2007, more than one year after the 
June 1999  rating decision.  Therefore, the June 1999 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In this case, the Veteran's service connection claim for a back 
injury was denied in June 1999 because the evidence failed to 
show that the Veteran's back injury was incurred during active 
duty or aggravated while on active duty for training.  At the 
time of the June 1999 decision, the evidence included service 
treatment records, which were negative for treatment of a back 
injury; his discharge papers from the Army National Guard (ARNG), 
which indicate that the Veteran was granted an honorable 
discharge due to a physical disability not incident to ARNG 
service; a letter from Dr. G.C.N., MD, dated November 1965, 
indicating that the Veteran was thrown from a horse in September 
1965; a letter from Dr. J.D.H., MD, dated September 1991, 
indicating that the Veteran injured his back in 1990; a letter 
from Dr. J.M.N., MD, dated January 1992, indicating that the 
Veteran injured his back in 1990; a letter from Dr. J.D.H., MD, 
dated February 1992 indicating that the Veteran had spinal 
fusion; follow-up letters from Dr. J.D.H., MD, regarding the 
spine surgery; a private treatment record from Dr. M.D.L., PA, 
dated April 1994, indicating treatment of back pain stemming from 
an incident three years prior; a statement from the Veteran's 
Sergeant, dated May 1999, indicating that the Veteran was made to 
participate in strenuous work and exercise after falling from a 
horse and injuring his back and that the Veteran was granted an 
honorable discharge as a result of the injury; and private 
treatment records from Dr. G.S., JR, MD.

Since the June 1999 rating decision, the Veteran has submitted 
numerous statements indicating that he was discharged from 
service as a result of his injury sustained from falling from a 
horse.  In his claim, dated May 2007, the Veteran indicated that 
he fell from a horse during the course of his employment at a 
ranch and that he was hospitalized for three weeks.  He stated 
that he was given an honorable discharge as a result of the 
injury.  In an October 2007 statement, the Veteran stated that 
his commanding officer ordered him to perform strenuous 
activities after his fall and that after providing a letter from 
his doctor, he was unwillingly granted an honorable discharge 
from service.  He stated that the strenuous activities aggravated 
his condition.  He also stated that he did not want to be 
discharged, that he wanted to fulfill his commitment to the ARNG.

In this case, the Board finds that the Veteran's statements are 
"new" in the sense that they were not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the claim 
for service connection.  The Board finds that the Veteran's 
statements are cumulative of the evidence already considered at 
the time of the June 1999 decision.  At that time, the RO was 
aware of the Veteran's fall from a horse, shown by the November 
1965 letter from Dr. G.C.N.  The RO was also aware that the 
Veteran alleged to have been forced to perform strenuous duties 
after his injury, as shown in the May 1999 statement from his 
Sergeant.  In the June 1999 decision, the RO weighed all of the 
evidence and considered granting service connection on a direct 
basis and on the basis of aggravation but found that the evidence 
failed to show that the Veteran's back injury was incurred during 
active duty or aggravated while on active duty for training.  
Despite the fact that the statements submitted in conjunction 
with his petition to reopen his claim provide more detail about 
his injury, which occurred during the course of civilian 
employment, and inform VA of his opinion regarding his unwanted 
honorable discharge from service, the Veteran's statements do not 
provide "new" and "material" evidence showing that his current 
disability was incurred during active duty or aggravated while 
serving active duty for training.  Simply stated, he is repeating 
his prior contentions and arguments, which is not truly new 
evidence and clearly not material evidence.

Without the submission of new and material evidence, the claim 
for service connection for a low back disability cannot be 
reopened.   Therefore, the Veteran's appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the notice letter provided to the Veteran in July 
2007 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination is not warranted as the Veteran's 
claim was not reopened for consideration on the merits.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted statements in support of his 
claim.  No additional evidence was suggested or proffered.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






ORDER

New and material evidence having not been received, the petition 
to reopen the claim for service connection for a low back 
disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


